Citation Nr: 0915829	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-34 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1966 to June 
1969, followed by unconfirmed reserve service and then active 
service October 1986 to August 1990.  The Veteran was awarded 
a Purple Heart and a Silver Star for his March 1968 actions 
in combat; his DD 214 further lists a Combat Infantryman 
Badge, an Air Medal and a Vietnam Campaign Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Tiger Team in 
Cleveland, Ohio.  The claims file was then returned to the 
Denver RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

As previously noted, the Veteran's service documents show 
that he engaged in combat with the enemy on several 
occasions.  The Veteran's awards, decorations, and medals 
include a Purple Heart, Silver Star, Combat Infantryman 
Badge, Vietnam Campaign Medal, and an Air Medal, among 
others.

The Board also notes that while the Veteran received a PTSD 
diagnosis during his VA treatment in April 2004, in the 
August 2004 VA examination the examiner could not reach that 
diagnosis and made no mention of the earlier diagnosis.  It 
is also unclear if the examiner considered the Veteran's 
extensive exposure to combat and possible history of self 
medication.  Diagnoses of alcohol dependence and schizotypal 
personality disorder were noted.  

Given the varying diagnoses of record and the Veteran's 
confirmed in-service stressors, the Board finds that a 
complete, current examination is required to reconcile these 
diagnoses and to determine whether the Veteran has PTSD or 
any other psychiatric disorder, and if so, whether any 
diagnosis present is etiologically related to service or any 
event of service.  See Colvin v. Derwinski, 1 Vet. App. 171, 
173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions).  Accordingly, the Board finds that further 
development in this regard is warranted.

VA treatment records from 2003 to 2004 are of record.  The 
Veteran's treatment reports since 2004, if any, should be 
obtained and incorporated into the claims file.  38 U.S.C.A. 
§ 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete record of all of 
the Veteran's mental health treatment 
reports from the Denver VA medical 
facility or any other facility identified 
by the Veteran dated from 2004 to the 
present. 

2.  Afford the Veteran a VA PTSD 
examination by an appropriate examiner.  
The Veteran's claims file should be 
furnished to the examiner, along with a 
listing of the Veteran's combat stressors 
and service records showing receipt of a 
Purple Heart, Silver Star, Combat 
Infantryman Badge, etc. 

After the examiner has reviewed the claims 
file and noted such, the examiner should 
identify any psychiatric disorder present, 
especially whether the diagnostic criteria 
to support the diagnosis of PTSD are 
satisfied.  The diagnosis should conform to 
the psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  All testing 
and/or evaluation deemed necessary should 
be conducted.  If the Veteran is found to 
have PTSD, the examiner should opine 
whether it is at least as likely as not 
related to the Veteran's service.  If the 
Veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner 
should opine whether it is at least as 
likely as not that the Veteran's diagnosed 
psychiatric illness is related to service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The examination should reflect or reveal 
pertinent material in the claims folder.  
The examiner should integrate any previous 
psychiatric findings and diagnoses, 
specifically the April 2004 diagnosis of 
PTSD and the August 2004 VA PTSD 
examination diagnosis, with current 
findings to obtain an accurate picture of 
the Veteran's psychiatric status.  

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



